Case: 17-30304      Document: 00514235754         Page: 1    Date Filed: 11/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit
                                      No. 17-30304                                FILED
                                                                          November 14, 2017

ANTYWANE ERIC WILLIAMS,                                                      Lyle W. Cayce
                                                                                  Clerk
                                                 Plaintiff-Appellant

v.

JUDGE COX; DISTRICT ATTORNEY JACOBS; COUNSELOR BOBIER;
PAMELA SMART,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:15-CV-2805


Before SMITH, WIENER, and HAYNES, Circuit Judges.
PER CURIAM: *
       Antywane Eric Williams, Louisiana prisoner # 463325, proceeding pro se
and in forma pauperis (IFP), filed a 42 U.S.C. § 1983 complaint alleging that
Judge Jeffrey S. Cox, Assistant District Attorney Charles Jacobs, and
attorneys Kila Bobier and Pamela Smart violated his civil rights during his
criminal trial. The district court dismissed the complaint with prejudice as
frivolous pursuant to 28 U.S.C. § 1915(e), and this court dismissed the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30304     Document: 00514235754      Page: 2   Date Filed: 11/14/2017


                                  No. 17-30304

for want of prosecution. Williams returned to the district court and filed a
motion for relief from judgment or order, which the district court denied.
Williams noticed his appeal and moved for leave to proceed IFP on appeal. The
district court denied the IFP motion and certified that the appeal was not taken
in good faith. Williams now moves this court for authorization to proceed IFP.
      We construe Williams’s motion as a challenge to the district court’s
certification decision. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
Our inquiry into whether the appeal is taken in good faith “is limited to
whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted). Williams has not shown that
the district court erred in certifying that his appeal was not taken in good faith,
thus, we need not address the question of whether he qualifies financially. See
Baugh, 117 F.3d at 202. Accordingly, his IFP motion is DENIED, and the
appeal is DISMISSED AS FRIVOLOUS. See Baugh, 117 F.3d at 202; 5TH CIR.
R. 42.2.
      The dismissal of Williams’s § 1983 complaint as frivolous, and the
dismissal of this appeal as frivolous each count as a strike pursuant to
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).
Accordingly, Williams is WARNED that if he accumulates three strikes, he will
not be able to proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).




                                          2